Citation Nr: 9925854	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
squamous cell carcinoma, as a residual of exposure to 
ionizing radiation during service.  

2.  Entitlement to service connection for prostate cancer as 
a residual of exposure to ionizing radiation during service. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from April 
1950 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for skin cancer and prostate cancer as residuals 
of exposure to ionizing radiation during service.  


REMAND

VA regulations provide guidance for claims based on exposure 
to ionizing radiation.  38 C.F.R. § 3.311 (1998).  These 
regulations provide a list of specific "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified are met.  38 U.S.C.A. § 1112 
(West 1991) and 38 C.F. R. § 3.311 (1998).  See also Ramey v. 
Brown, 9 Vet. App. 40 (1996).  Skin cancer is considered a 
radiogenic disease.  38 C.F.R. § 3.311 (b) (2) (vii) (1998).  
Prostate cancer is also a radiogenic disease.  38 C.F.R. 
§ 3.311 (b) (2) (xxiii) (1998).  When a radiogenic disease is 
present the regulations indicate specific development to be 
undertaken to determine:  if a veteran was exposed to 
ionizing radiation; the dose of radiation received; and, to 
medically determine if such exposure could cause the 
radiogenic disease at question.  38 C.F.R. § 3.311 (a) 
(1998).  

In the present case the veteran has presented competent 
medical evidence in the form of private pathology reports 
which shows that he has been diagnosed with prostate cancer 
and skin cancer (squamous cell carcinoma).  VA regulations 
specifically identify "Operation Ivy" as an atmospheric 
nuclear weapons test conducted in November and December 1952.  
38 C.F.R. § 3.309 (d)(3)(v)(H) (1998).  The veteran has 
submitted evidence that, during service, he participated in 
"Operation Ivy."  The veteran submitted a certificate which 
he was issued to acknowledge his participation.  The 
veteran's service personnel records reveal that he served 
aboard the USS RADFORD during this period of time.  The 
Board's own research confirms that the USS RADFORD was in the 
Marshall Islands which was the location of the "Operation 
Ivy" tests.

The RO obtained the veteran's service personnel records but 
did not obtain the veteran's service medical records.  This 
should be done.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992). 

Also, it is apparent that the RO did not undertake the 
development of the veteran's claim for service connection on 
the basis of radiation exposure as required by 38 C.F.R. 
§ 3.311 (1998).   This should be done.

Additionally, it is noted that, in view of the decision 
promulgated by the United States Court of Appeals for the 
Federal Circuit in Combee v. Brown, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:


1.  The RO should contact the National 
Personnel Records Center (NPRC), the 
veteran's service department, and any 
other appropriate organizations and 
should request that they supply complete 
copies of the veteran's service medical 
records and service personnel records, 
including any Records of Occupational 
Exposure to Ionizing Radiation (Forms DD-
1141).  

2.  The RO should ask the veteran if he 
knows of any additional evidence that 
might bear upon his claim for service 
connection for prostate and skin cancer 
secondary to exposure to ionizing 
radiation. The RO should attempt to 
obtain any additional evidence specified 
by the appellant.

3.  The RO should undertake to develop 
the appellant's claim for service 
connection secondary to ionizing 
radiation in accordance with the 
provisions of 38 C.F.R. § 3.311 (1998), 
beginning with a determination of the 
amount of any radiation dose to which the 
veteran may have been exposed during 
service.  In this regard, the RO should, 
if appropriate, enlist the assistance of 
the Defense Nuclear Agency and/or VA's 
Undersecretary for Health. 

4.  Subsequently, the RO should consider 
the issues on appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the questions involving service 
connection for skin cancer and prostate cancer on the basis 
of exposure to ionizing radiation will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


